Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Office Action is in response to Amendments submitted on 11/22/2021 wherein Claims 1-17 are pending and ready for examination. Claims 1-4, 9-11, and 17 were amended.

Response to Arguments
Applicant’s Arguments, see Applicant’s Arguments/Remarks made in an Amendment, filed 11/22/2021, with respect to Claims 1-17, have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of Claims 1-17 has been withdrawn.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for the indication of allowable subject matter.
	Claims 1, 9, and 17 are allowed.
Regarding Independent Claim 1: Claim 1 is allowed because the closest prior art, Xang, Harlos, McLeod, and Kris, either singularly or in combination, fail to anticipate or render obvious storing both the impulse and the read measurement result automatically in a desired place, so that the storing of the impulse is delayed, so that the sent read measurement result is stored at the same time as the impulse, and connected as a numerical value pair. 
Independent Claims 9 and 17 are allowed for the same reason as Claim 1.
Claims 2-8 and 10-16 are allowed as being dependent on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/LYUDMILA ZAYKOVA-FELDMAN/                                                  		  	  Examiner, Art Unit 2865 

						/ALEXANDER SATANOVSKY/                                                                            Primary Examiner, Art Unit 2863